Exhibit 10.1

 

SECOND AMENDMENT TO

EMPLOYMENT AGREEMENT

 

 

THIS SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (Second Amendment) is entered into
the 14th day of May, 2014 (“Execution Date”) and effective this 1st Day of May,
2014 (“Effective Date”) by and between TWIN CITIES POWER HOLDINGS, L.L.C., a
Minnesota Limited Liability Company, with its principal place of business at
16233 Kenyon Avenue, Suite 210, Lakeville, Minnesota 55044 (the “COMPANY”) and
TIMOTHY S. KRIEGER an individual with his principal residence at 19555 Oak Grove
Ave. Prior Lake Minnesota 55372 (the “EMPLOYEE”).

 

The PARTIES entered into an Employment Agreement on the 1st day of January, 2012
and a FIRST AMENDENT to EMPLOYMENT AGREEMENT on the 24th of March, 2014. The
PARTIES wish to amend certain terms and conditions in the Amended Employment
Agreement pursuant to this Second Amendment.

 

NOW THEREFORE, in consideration of the mutual covenants, terms, and conditions
herein contained, it is hereby agreed by and between the PARTIES:

 

1.Section 7. Termination and Default is AMENDED as follows.

 

(g) Payments upon Termination Other Than For Cause.

 

In the event the Executive’s employment with the COMPANY is terminated by the
COMPANY without Cause, as a result of death or the COMPANY’s Non-Renewal:

 

(i) In the event that the Executive’s employment with the COMPANY is terminated
by the COMPANY without Cause, the COMPANY shall pay to the Executive as
severance an amount of Two Million and no/100 Dollars ($2,000,000.00

 

(ii) In the event that Executive’s employment terminates as a result of the
non-renewal by the COMPANY of this Agreement (a “Company Non-Renewal”) the
COMPANY shall pay to the Executive One Million and no/100 Dollars
($1,000,000.00).

 

(iii) In the event that Executive’s employment terminates as a result of death
while employed by the COMPANY, the COMPANY shall have maintained a Five Million
and no/100 Dollar ($5,000,000.00) Term Life Insurance Policy payable to the
Executive’s Estate.

 

1

 

 

 

2. Other Terms and Conditions. All other terms and conditions of the Employment
Agreement as amended remain unchanged except as hereinbefore amended by this
SECOND AMENDMENT to EMPLOYMENT AGREEMENT

 

 

The COMPANY and the EMPLOYEE have duly executed this Second Amendment to the
Employment Agreement as of the date and year set forth in the first paragraph to
this Second Amendment.

 

 

TWIN CITIES POWER HOLDINGS, L.L.C.

 

 

/s/ Timothy S. Krieger

By: TIMOTHY S. KRIEGER

Its: President/CEO

 

 

/s/ Keith W. Sperbeck

By: KEITH W. SPERBECK

Its: Secretary

 

EMPLOYEE

 

 

/s/ Timothy S. Krieger

By: TIMOTHY S. KRIEGER

 

 

 

 



2

